Citation Nr: 1744441	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to status as a Veteran for purposes of Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The appellant had service in the Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to attempt to confirm the dates of the appellant's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Reserves.  

She contends that she experienced a medical emergency en route to Reserve duty on June 9, 1979.  Board Hr'g Tr. 8.   The Board notes that all of the available medical records refer to a medical emergency occurring on May 25, 1981.  

In either event, the dates of her Reserve duty are not shown in the claims file.  The RO contacted the service department, which responded in July 2012 that the appellant had no active duty other than for training purposes.  The specific dates of her ACDUTRA and INACDUTRA service are not listed.  These specific dates and the type of service performed are necessary to resolve the appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the appellant's complete official military personnel record.  

The RO must separately request that the service department confirm all ACDUTRA and INACDUTRA dates served by the appellant to the extent possible.  

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded matter.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental statement of the case (SSOC).  The appellant and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

